LOTTINGER, Judge.
This is a suit for property damages caused by the digging of a drainage ditch across the property of petitioner, Anna Webb, without the consent of petitioner. The defendants are Grimmett and Janes, a commercial partnership, Grimmett, Janes and Traylor, Inc., a Louisiana corporation, the State of Louisiana, through the Department of Public Works, and the Police Jury of the Parish of Lafayette, Louisiana, The petitioner claims damages in the amount of $4,800, with 5% interest per annum from date of judicial demand until paid, and all costs.
After trial on the merits, the Lower Court awarded judgment in favor of petitioner and against the State of Louisiana, through the Department of Public Works, in the amount of $2,300, and dismissed the suit as against the other defendants.
This case presents the same factual situation as the companion suit entitled Bernard v. Grimmett, La.App., 111 So.2d 862, and the two suits were consolidated for trial. The same issues are presented be*865fore this Court, and for the reasons which have been this day assigned in the proceeding entitled Bernard v. Grimmett, it is ordered that this appeal be, and the same is hereby, dismissed.
Appeal dismissed.